Citation Nr: 1828497	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-14 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran filed a notice of disagreement (NOD) with the rating decision in February 2012.  A statement of the case (SOC) was issued in March 2012, and the Veteran perfected his appeal in June 2012.  

This case was previously before the Board in November 2014, and was remanded for further development.  In May 2017, the Board denied entitlement to service connection for tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2018 Order, the Court granted a Joint Motion for Remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties) to vacate the Board's May 2017 decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the JMR, the Parties agreed that the April 2015 VA medical opinion is inadequate for adjudication purposes.  The JMR stated that the parties concurred that the rationale of the April 2015 VA examination only addressed the issue of direct causation, and did not adequately address whether the Veteran's tinnitus was aggravated by his right ear hearing loss.   

The parties further agreed that remand is warranted for the Board to obtain an adequate examination or opinion for consideration and to readjudicate the issues.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ensure that the Veteran is scheduled for a VA examination by an examiner who has not previously examined him or offered an opinion in this matter.  The examiner must review the claims file in conjunction with the examination.  

The examiner must provide a medical opinion as to the following, supported by rationale:

Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus has been aggravated (chronically worsened beyond its natural progression) but his service-connected right ear hearing loss?  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental SOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




